
	

113 HR 1626 IH: Focusing the SEC on Its Mission Act
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1626
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mrs. Wagner (for
			 herself and Mr. Garrett) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to prohibit
		  the Securities and Exchange Commission from issuing rules requiring the
		  disclosure of an issuer’s expenditures for political
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Focusing the SEC on Its Mission
			 Act.
		2.Prohibition on
			 requiring disclosure of political expendituresSection 13 of the Securities Exchange Act of
			 1934 (78m) is amended by adding at the end the following:
			
				(s)Prohibition on
				requiring disclosure of political expenditures
					(1)In
				generalThe Commission shall not require the disclosure by an
				issuer of any political expenditure.
					(2)DefinitionThe term political expenditure
				means—
						(A)an independent
				expenditure, as such term is defined in section 301(17) of the Federal Election
				Campaign Act of 1971 (2 U.S.C. 431(17));
						(B)an electioneering
				communication, as such term is defined in section 304(f)(3) of such Act (2
				U.S.C. 434(f)(3)) and any other public communication (as such term is defined
				in section 301(22) of such Act (2 U.S.C. 431(22))) that would be an
				electioneering communication if it were a broadcast, cable, or satellite
				communication; or
						(C)dues or other
				payments to trade associations or organizations described in section 501(c) of
				the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of
				such Code that are, or could reasonably be anticipated to be, used or
				transferred to another association or organization for the purposes described
				in clauses (i) or
				(ii).
						.
		
